    Case 3:19-cv-04753 Document 1-35 Filed 02/05/19 Page 1 of 3 PageID: 521




                       
                  EXHIBIT 
                     21 
                    
   Case 3:19-cv-04753 Document 1-35 Filed 02/05/19 Page 2 of 3 PageID: 522



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



DEFENSE DISTRIBUTED and SECOND §                       Case No. 1:18-CV-637-RP
AMENDMENT FOUNDATION,INC.,     §
                               §
              Plaintiffs,      §
                               §
               V.              §
                             . §
GURBIR GREWAL,et al,           §
                               §
                          Defendants.        §



                       DECLARATION OF ALAN GOTTLIEB


      I, Alan Gottlieb, declare:

         1.   I am a citizen of the United States and a resident of the State of

Washington.
      2.      I am the Executive Vice President of the Second Amendment Foundation,
Inc.("SAF").

      3.      SAF is a non-profit membership organization incorporated under the laws
of Washington with its principal place of business in Bellevue, Washington.
      4.      SAF has over 650,000 members and supporters nationwide, including
Texas.

       5.     The purposes of SAF include education, research, publishing and legal
action focusing on the constitutional right to privately own and possess firearms, and the
consequences of gun control.
      6.      The issues raised by, and consequences of. Defendants' threats against
Defense Distributed, are of great interest to SAP's constituency.
    Case 3:19-cv-04753 Document 1-35 Filed 02/05/19 Page 3 of 3 PageID: 523




         7.     Many law-abiding and responsible adult SAF members and supporters
would access, study, share, modify, and learn from the digital firearms information
published and republished by Defense Distributed, as well as similar information related
to firearms that they or others have created, to include computer assisted design("CAD")
files.

         8.     SAF members would create, share, publish, and republish digital firearms
information, to include CAD files.

         9.     In furtherance of SAP's mission, and to serve its members and the public,
SAF would publish, republish, and promote, on the Internet, the free distribution of
Defense Distributed's digital firearms files, and allow its members and others to upload
their own digital firearms files to SAP's servers for Internet publication. SAF is presently
refraining from doing so only owing to the Defendants' threats against Defense
Distributed.

         10.    SAF is proud to bring this action on behalf of its members.


         I declare under penalty of perjury that the foregoing is true and correct.

                           "Ik
         DATED this ^^ day of November,2018.




                                            Alan Gottlieb
